          Case 1:18-cv-02002-ELH Document 19 Filed 09/13/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


   ALEXANDRA DEITEMYER
     Plaintiff


              v.                                       Civil Action No.: ELH- 18-2002

   STEVEN RYBACK, ESQ. et al.
       Defendants.


                                           ORDER

       For the reasons stated in the foregoing Memorandum, it is this 13 day of September, 2019,

by the United States District Court for the District of Maryland, hereby ORDERED that:

           Plaintiffs Motion To Set Aside Interlocutory Order Pursuant To Fed. R. Civ. P. 54(d)

           And For Other Relief is DENIED.



                                                           /s/
                                            Ellen Lipton Hollander
                                            United States District Judge




                                               5
